Citation Nr: 0029037
Decision Date: 11/03/00	Archive Date: 12/28/00

DOCKET NO. 99-13 095               DATE 

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Cleveland, Ohio

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's
death.

2. Entitlement to dependents' educational assistance under 38
U.S.C.A. Chapter 35.

REPRESENTATION

Appellant represented by: Ann J. Ryan, Attorney at Law

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from September 1965 to September
1967. He died on April [redacted], 1994. The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a January 1998 rating decision of the VARO in
Cleveland.

FINDINGS OF FACT

1. The veteran died in April 1994. The death certificate reflects
that death was caused by probable arteriosclerotic heart disease of
years' duration. Severe bronchial asthma was listed as a condition
contributing to death, but not related to the cause. The veteran
was 50 years old at the time of death.

2. At the time of death, service connection was not in effect for
any disability.

3. Arteriosclerotic heart disease was not demonstrated to have had
an onset during service, or within a year after separation from
service, nor is it shown to be the result of exposure to Agent
Orange or other herbicide.

4. The veteran was not in receipt of a permanent and total service-
connected disability rating at the time of his death, nor did he
die of a service-connected disability.

2 -


CONCLUSIONS OF LAW

1. Arteriosclerotic heart disease was neither incurred in nor
aggravated by active service, nor may it be presumed to have been
incurred in such service, including as a result of exposure to
Agent Orange or other herbicides. 38 U.S.C.A. 1101, 1110, 1112,
1113, 5107 (West 1991); 38 C.F.R. 3.303, 3.307, 3.309, 3.374(c)
(1999).

2. A service-connected disorder did not cause or contribute
substantially or materially to the veteran's death. 38 U.S.C.A.
1310, 5107 (West 1991); 38 C.F.R. 3.312 (1999).

3. The appellant has not submitted a claim upon which relief may be
granted for dependents' educational assistance under 38 U.S.C.A.
Chapter 35. 38 C.F.R. 3.807(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service Connection - Cause of Death

In order to establish service connection for a claimed disability
the facts must demonstrate that a disease or injury resulting in
current disability was incurred in the active military service or,
if preexisting after service, was aggravated therein. 38 U.S.C.A.
1110 (West 1991); 38 C.F.R. 3.303 (1999).

Where a veteran served for at least ninety (90) days during a
period of war or after December 31, 1946, and certain chronic
diseases become manifest to a degree of

3 -

10 percent or more within 1 year from the date of termination of
such service, such disease shall be presumed to have been incurred
in service, even though there is no evidence of such disease during
the period of service. 38 U.S.C.A. 1101, 1112, 1113 (West 1991); 38
C.F.R. 3.307, 3.309 (1999).

A veteran who, during active military, naval or air service, served
in the Republic of Vietnam during the period beginning on January
9, 1962, and ending on May 7, 1975, and has a disease listed at 38
C.F.R. 3.309(e) (1999) shall be presumed to have been exposed
during such service to an herbicide agent, unless there is
affirmative evidence to establish that the veteran was not exposed
to any such agent during that service. The last date on which such
a veteran shall be presumed to have been exposed to a herbicide
agent shall be the last date on which he or she served in the
Republic of Vietnam during the period beginning on January 9, 1962,
and ending on May 7, 1975. 38 C.F.R. 3.307(a)(6)(iii) (1999).

The following diseases shall be service connected if the veteran
was exposed to an herbicide agent during active service, if the
requirements of 38 C.F.R. 3.307(a)(6) are met, even though there is
no record of such disease during service, and provided further that
the requirements of 38 C.F.R. 3.307(d) (1999) are satisfied:
Chloracne or other acneform disease consistent with chloracne,
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute
and subacute peripheral neuropathy, porphyria cutanea tarda,
prostate cancer, certain respiratory cancers, and soft tissue
sarcoma. 38 C.F.R. 3.309(e) (1999). The Secretary of the Department
of Veterans Affairs has determined that a presumption of service
connection based on exposure to herbicides used in the Republic of
Vietnam during the Vietnam Era is not warranted for any condition
for which the Secretary has not specifically determined a
presumption of service connection is warranted. See 61 Fed. Reg.
414421 (1996).

- 4 -

Notwithstanding the foregoing, the United States Court of Appeals
for the Federal Circuit has determined that the Veteran's Dioxin
and Radiation Exposure Compensation Standards Act, Public Law No.
98-542, Section 5, 98 Stat. 2724, 2727-29 (1984), does not preclude
a veteran from establishing service connection with proof of actual
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994);
See 38 C.F.R. 3.303(e) (1999).

Service connection may also be granted for disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

In order to establish service connection for the cause of the
veteran's death, the evidence must show that a disability incurred
in or aggravated by active service was the principal or
contributory cause of death. 38 U.S.C.A. 1310 (West 1991); 38
C.F.R. 3.312(a) (1999). In order to constitute the principal cause
of death the service-connected disability must be one of the
immediate or underlying causes of death, or be etiologically
related to the cause of death. 38 C.F.R. 3.312(b) (1999).

Contributory cause of death is inherently one not related to the
principal cause. In order to constitute the contributory cause of
death it must be shown that the service- connected disability
contributed substantially and materially; that it combined to cause
death; that it aided or lent assistance to the production of death.
It is not sufficient to show that it causally shared in producing
death, but rather it must be shown that there was a causal
connection. 38 C.F.R. 3.312(c). If the service- connected
disability affected a vital organ, careful consideration must be
given to whether the debilitating effects of the service-connected
disability rendered the veteran less capable of resisting the
effects of other diseases. There are primary causes of death which
by their very nature are so overwhelming that eventual can be
anticipated irrespective of co-existing conditions. 38 C.F.R.
3.312(c)(3), (4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).

- 5 -

Analysis

The veteran died on April [redacted], 1994, while an inpatient at the
Warren General Hospital Medical Center in Andover, Ohio, at the age
of 50. The death certificate identifies the immediate cause of
death as probably arteriosclerotic heart disease of years'
duration. Severe bronchial asthma was listed as a condition
contributing to death, but not related to the cause. An autopsy was
not performed.

Of record are the veteran's terminal hospital records from the
Warren General Hospital Medical Center. The records reflect the
veteran was brought to the emergency room in full cardiac arrest.
Reportedly, he was seen 1 to 2 days prior thereto at a VA facility
for asthma. He had been having an asthma attack all day the day of
admission.

The statement of charges from the facility dated April 25, 1994,
contained the following typewritten notation: "Full cardiac arrest
died our ER suffered from asthma/Agent Orange." The notation
appears to have been typed on the document after the bill was
printed, in type different from the type used top prepare the bill,
and is not signed by a medical authority. Thus, its probative value
is limited.

VA medical records on file include the report of an outpatient
visit on April 6, 1994. At that time notation was made of a history
of possible asthma 4-5 years. It was indicated the veteran had a
history of chronic obstructive pulmonary disease and presented to
the emergency room with increasing wheezes after running out of
medication at home. Electrocardiogram tracings showed no evidence
of ischemic injury. The diagnostic impression was chronic
obstructive pulmonary disease. The veteran was discharged with an
inhaler and was to be followed up in the clinic. He was described
as in improved and stable condition. Additional VA records include
a report of a chest X-ray study done in August 1993 at which time
there was no evidence of active cardiopulmonary disease.

6 -

The veteran was not service connected for any disability during his
lifetime. The appellant has, however, contended that the cause of
the veteran's death is related to service, in particular, to Agent
Orange exposure. Here, the Board notes that service medical records
and post service medical evidence for the initial year after
service and for many decades thereafter are completely negative for
any diagnosis of heart disease and/or asthma. See 38 C.F.R. 3.303,
3.307, 3.309. The Board also acknowledges the appellant's
contention that the veteran, a combat veteran who served in
Vietnam, is entitled to application of presumptions relevant to
Agent Orange exposure. The Board does not herein dispute that the
veteran served in Vietnam. Nor is there a need to discuss whether
he was, in fact, exposed to Agent Orange or other herbicides in
service. Rather, the Board points out that the disease causing the
death, arteriosclerotic heart disease, and bronchial asthma which
is listed as a contributing cause if death, are not diseases
presumptive to Agent Orange exposure under 38 C.F.R. 3.307(a)(6),
3.309(e). Absent objective evidence of some disease or disability
for which service connection might be granted on a presumptive
basis, the veteran is not entitled to the inservice presumption of
exposure to herbicide agent. See McCartt v. West, 12 Vet. App. 164
(1999).

The Board recognizes that the veteran was a combat veteran and to
the extent that exposure to Agent Orange has been asserted during
his lifetime, such contention is presumed credible. However, the
record does not reflect that the appellant is competent to provide
the requisite medical opinion as to a nexus between the veteran's
heart disease and/or asthma on the one hand and Agent Orange
exposure on the other or other incident of service. See Combee v.
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App.
155 (1997) (applying Combee to claims based on exposure to
herbicides); 38 C.F.R. 3.303(d). The record does not contain any
competent medical opinion relating the fatal heart disease or
asthma to Agent Orange exposure or other incident of service. Nor
does the record contain

7 -

competent evidence that any disability related to military service,
caused or contributed to the veteran's death.

As previously stated, the veteran was not service-connected for any
disabilities at the time of his death. The evidence of record does
not demonstrate that service- connection was warranted for
arteriosclerotic heart disease or any other disability. Therefore,
there is no competent or probative evidence that a service-
connected disorder caused or contributed substantially or
materially to the veteran's death. Consequently, the Board finds
that the preponderance of the evidence does not show that service
connection for the cause of the veteran's death is warranted. 38
U.S.C.A. 1101, 1110, 1112, 1113, 1310, 5107, 7104; 38 C.F.R. 3.307,
3.309, 3.312.

Eligibility for Educational Assistance under 38 U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 38
U.S.C.A. Chapter 35 (see 21.3020), the child, spouse or surviving
spouse of a veteran will have basic eligibility if certain
conditions are met, including, that a permanent, total service-
connected disability have been in existence at the date of the
veteran's death, or that the veteran died as a result of a service-
connected disability. 38 C.F.R. 3.807(a) (1999). As discussed
above, the veteran did not have any service-connected disability at
the time of his death. Moreover, the Board has determined that
service connection for the cause of the veteran's death is not
warranted. Consequently, the claim fails because of absence of
legal merit or lack of entitlement under the law, and the claim is
denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 426
(1994).

8 -

ORDER

Service connection for the cause of the veteran's death is denied.

Entitlement to dependent's educational assistance under 38 U.S.C.A.
Chapter 35 is denied.

RENEE M. PELLETIER 
Veterans Law Judge 
Board of Veterans' Appeals

- 9 - 



